 

Exhibit 10.5

 

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR TEAM MEMBERS

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of _________, 20__ (the “Grant Date”), between Perceptron, Inc., a
Michigan Corporation (hereinafter called the “Corporation”), and
__________________, hereinafter referred to as the “Grantee.” Capitalized terms
not otherwise defined herein shall have the same meanings as in the Perceptron,
Inc. First Amended and Restated 2004 Stock Incentive Plan, as may be amended
from time to time (the terms of which are hereby incorporated by reference and
made a part of this Award Agreement) (the “Plan”).

 

1. Grant of the Restricted Stock Units. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Award
Agreement, the Corporation hereby grants to the Grantee [INSERT NUMBER OF UNITS]
restricted stock units (hereinafter called the “Restricted Stock Units”). The
Restricted Stock Units shall vest and become nonforfeitable in accordance with
Section 2 hereof.

 

2. Restriction Period. The Restricted Stock Units subject to this Award
Agreement are restricted from transfer until the restrictions lapse. Subject to
the Grantee’s termination of employment or services with the Corporation or a
Subsidiary, as described in Section 3, below, the Restricted Stock Units subject
to this Award Agreement shall vest as follow: 33-1/3% on the first anniversary
of the Grant Date, 33-1/3% on the second anniversary of the Grant Date and
33-1/3% on the third anniversary of the Grant Date (individually, or in the
aggregate, a “Restriction Period”). Upon the lapse of the restrictions and
subject to the tax withholding requirements described in Section 22 below, each
vested Restricted Stock Unit shall be settled in the form of one share of the
Corporation’s Common Stock. Notwithstanding the provisions of this subsection,
in the event of a Change in Control, the Restricted Stock Units subject to this
Award Agreement shall become 100% vested and nonforfeitable and all restrictions
shall lapse, subject to the tax withholding requirements described below.

 

3. Termination. Except as described in Section 2, if the Grantee’s employment or
services are terminated for any reason, the Grantee’s right to the Restricted
Stock Units under this Award Agreement and still subject to a Restriction Period
automatically shall terminate and be forfeited by the Grantee. The Committee
retains the right to accelerate or waive restrictions on Restricted Stock Units
covered by this Award Agreement.

 

4. Securities Laws. The Corporation may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Award Agreement. Anything to the contrary herein notwithstanding, the
granting of the Restricted Stock Units hereunder and the Corporation’s issuance
of any Common Stock upon vesting of such Restricted Stock Units shall be subject
to such compliance with federal and state laws, rules and regulations applying
to the authorization, issuance or sale of securities, and applicable stock
exchange requirements, as the Corporation deems necessary or advisable.

 



 

 

  

5. Transferability. This Award and the Restricted Stock Units subject to this
Award, may not, at any time be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with the provisions of this
Award Agreement and the terms of the Plan.

 

6. Disputes. As a condition of the granting of the Restricted Stock Units
granted hereby, the Grantee and the Grantee’s successors and assigns agree that
any dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

 

7. Adjustments. In the event of any stock dividend, subdivision or combination
of shares, reclassification, or similar transaction affecting the shares covered
by this Award, determined by the Committee to be covered by this Section 7, a
proposed dissolution or liquidation of the Corporation, a merger of the
Corporation with or into another corporation where the Corporation is not the
surviving corporation, but its stock is exchanged for the stock of the parent
Corporation of the other party to the merger, the sale of substantially all of
the assets of the Corporation, the reorganization of the Corporation or other
similar transaction determined by the Committee to be covered by this Section 7,
a proposed spin-off or a transfer by the Corporation of a portion of its assets
resulting in the employment of the Grantee by the spin-off entity or the entity
acquiring assets of the Corporation, the rights of the Grantee shall be as
provided in Article 9 of the Plan and any adjustment therein provided shall be
made in accordance with Article 9.

 

8. No Stockholder Rights Prior to Issuance of Shares. The Grantee shall have no
rights of a stockholder with respect to the Restricted Stock Units granted under
this Award, and the Grantee shall not be entitled to any dividend equivalents
with respect to the Restricted Stock Units. Grantee’s stockholder rights arise
only after the lapse of the applicable Restriction Period when the associated
Restricted Stock Units are settled in shares of the Corporation’s Common Stock,
commencing on the date on which the stock certificate is issued (or book entry
representing such shares has been made and such shares have been deposited with
the appropriate book-entry custodian) evidencing the issuance of Common Stock
pursuant to this Award Agreement.

 

9. No Guarantee of Employment. Nothing contained in this Award Agreement or in
the Plan, nor any action taken by the Corporation or the Committee, shall confer
upon the Grantee any right with respect to continuation of Grantee’s employment
or other service to the Corporation or any Subsidiary, nor interfere in any way
with the right of the Corporation or any Subsidiary to terminate Grantee’s
employment or other service at any time, and if Grantee is an employee, the
Grantee’s employment is and shall remain employment at will, except as otherwise
specifically provided by law or in an employment agreement between the Grantee
and the Corporation.

 

10. Notices. Every notice relating to this Award Agreement shall be in writing
and if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Corporation shall be delivered to the
Secretary of the Corporation at the Corporation's headquarters or addressed to
the Secretary of the Corporation at the Corporation's headquarters. All notices
by the Corporation to the Grantee shall be delivered to the Grantee personally
or addressed to the Grantee at the Grantee’s last residence address as then
contained in the records of the Corporation or such other address as the Grantee
may designate. Either party by notice to the other may designate a different
address to which notices shall be addressed. Any notice given by the Corporation
to the Grantee at the Grantee’s last designated address shall be effective to
bind any other person who shall acquire rights hereunder.

 



2

 

  

11. Limitation on Obligations. The Corporation’s obligation with respect to the
Restricted Stock Units granted hereunder is limited solely to the delivery to
the Grantee of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Corporation become obligated to pay cash in
respect of such obligation. This Award Agreement shall not be secured by any
specific assets of the Corporation or any of its Subsidiaries, nor shall any
assets of the Corporation or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Corporation’s obligations
under this Award Agreement. In addition, the Corporation shall not be liable to
the Grantee for damages relating to any delays in issuing the stock certificates
to the Grantee (or Grantee’s designated entities), any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

 

12. Code Section 409A. This Award and the Restricted Stock Units granted
hereunder are intended to be exempt from, or in compliance with, Code Section
409A, and this Award Agreement is to be construed accordingly.

 

13. Foreign Law Restrictions. Notwithstanding anything herein to the contrary,
the Corporation’s obligations to deliver Common Stock pursuant to a Restricted
Stock Unit granted hereunder is subject to compliance with the laws, rules and
regulations of any foreign nation applying to the authorization, issuance or
sale of securities, providing of compensation, transfer of currencies and other
matters, as may apply to the Grantee, if a resident of a foreign nation. To the
extent that the Corporation is restricted in accordance with such foreign laws
from delivering shares of Common Stock to the Grantee as would otherwise be
provided for in this Agreement, the Corporation shall be released from such
obligation and shall not be subject to the claims of the Grantee hereunder with
respect hereto.

 

14. Governing Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of this Award Agreement,
shall be governed by the laws of the State of Michigan without regard to its
choice of law rules.

 

15. Award Agreement Subject to Plan. The Award Agreement shall be subject to all
terms and provisions of the Plan, to the extent applicable to the Restricted
Stock Units granted hereunder. In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control, it being understood
that variations in this Award Agreement from terms set forth in the Plan shall
not be considered to be in conflict if the Plan permits such variations.

 

16. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

17. Captions. The captions to the sections and subsections contained in this
Award Agreement are for reference only, do not form a substantive part of this
Award Agreement and shall not restrict or enlarge substantive provisions of this
Award Agreement.

 



3

 

  

18. Parties in Interest. This Award Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

 

19. Complete Agreement. This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

 

20. Modifications. The terms of this Award Agreement cannot be modified except
in writing and signed by each of the parties hereto.

 

21. Severability. In the event that any one or more of the provisions of this
Award Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

22. Payment of Taxes and Release From Escrow. Upon the lapse of each Restriction
Period, the Grantee authorizes the Corporation to withhold a sufficient number
of shares from the vested portion of the Grantee’s Award, with such shares being
valued at Fair Market Value on the date the applicable Restriction Period
lapses, to satisfy the Grantee’s then applicable withholding obligations for
income and employment taxes associated with the then vested portion of the
Award. In the alternative, the Grantee may elect to authorize the Corporation to
withhold from the Grantee’s cash compensation or tender a sufficient amount of
cash to the Corporation to satisfy the Grantee’s income and employment tax
withholding obligations, or a combination of two or more of the aforementioned
three methods. The Corporation is not authorized to withhold more than is
necessary to satisfy the Grantee’s established tax withholding requirements for
federal, state and local obligations in connection with the vesting of any
portion of the Award. Once the tax withholding requirements have been satisfied,
the Corporation shall deliver a stock certificate to the Grantee evidencing the
shares of Common Stock then issued under the Award, adjusted, if applicable, for
shares withheld to satisfy the Grantee’s tax withholding obligations. The
Grantee is hereby advised to seek his or her own tax counsel regarding the
taxation of the grant of Restricted Stock Units made hereunder. The Corporation
and its agents have not and are not providing any tax advice to the Grantee.

 

 

 

[Continued on next page.]

 



4

 

  

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

 



  PERCEPTRON, INC.                     By:           Name:           Title:  



 

*************************************************************

 

ACKNOWLEDGEMENT

 

By signing below, the Grantee acknowledges and agrees that:

 

·A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

 

·The Grantee has read and understands and accepts the conditions place on the
Restricted Stock Units, including the tax withholding requirements; and

 

·If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Restricted
Stock Units will be forfeited and the Award Agreement will terminate and be of
no further force or effect.

 

 

Perceptron, Inc.

Attention: Vice President, General Counsel & Secretary

47827 Halyard Drive

Plymouth, MI 48170

 

 



  GRANTEE                         Printed Name:           Date:  

 



5

